Exhibit 10.1

December 26, 2006

[Name and Address of Officer/Director]

 

Dear [Name of Officer/Director]:

As you are aware, Sonus is reviewing its option grant practices to determine
whether the Company properly calculated the stock compensation expense charges
associated with those option grants.  Although our review is not yet complete,
we have determined that it appears likely that for certain options, the
measurement date used to prepare its historical financial statements will be
found to differ from the appropriate measurement date as determined for
accounting purposes.  While those options had an exercise price that was equal
to the fair market value of the Company’s stock on the originally used
measurement date, the exercise price may be less than the fair market value of
the stock on the re-determined measurement date.  As a result, the Company would
be required to record compensation expense related to such stock option grants. 
We do not expect to complete our review of these issues until after December 31,
2006.

Sonus is also considering the federal income tax consequences that may arise
should we conclude that the previously used measurement date for certain options
is not the appropriate measurement date.  Recent changes to the U.S. tax laws
related to deferred compensation may result in adverse tax consequences to you
with respect to certain of your options listed on Schedule A attached hereto or
other options you have received that are not included on Schedule A (the
“Options”) unless you consent by December 31, 2006 to the amendment of those
Options to increase the exercise price to the fair market value on the
re-determined measurement date, in the manner and to the extent described
below.  You should read this letter thoroughly and discuss the issues with your
tax advisor.

Why may my Options need to be amended?

In October 2004, Congress enacted Section 409A of the Internal Revenue Code,
which implements rigorous documentary and operational rules related to
nonqualified deferred compensation and imposes steep penalties on U.S.
individual income taxpayers for failure to comply with the new law.  Stock
options that have an exercise price that is less than the fair market value of
the stock on the date of grant are subject to Section 409A.

If any of your Options are determined to have a different measurement date than
we originally used, and the exercise price of the Option is less than the fair
market value


--------------------------------------------------------------------------------




of our stock on the re-determined date, you may be subject to adverse tax
consequences unless you agree to amend those Options as described below. 
Pursuant to transition rules established by the Internal Revenue Service, such
amendment must take place no later than December 31, 2006.  Because the results
of our review may not be complete by December 31 of this year, we are offering
you the opportunity to irrevocably agree now that the exercise price of your
Options will be increased to the extent that it is less than the fair market
value of our stock on a re-determined measurement date.

What amendment will be made to my Options?

We are offering you the opportunity to irrevocably agree that if the restated
financial statements of Sonus included as part of any amended Form 10-K filed
with the Securities and Exchange Commission (or any similar periodic SEC filing)
after the date hereof include an adjustment to the Company’s compensation
expense with respect to any of your Options, and such adjustment results from
the fair market value of our common stock on a re-determined measurement date
being greater than your exercise price, then with respect to any such Option,
the exercise price will be increased to be equal to the fair market value of our
stock on the re-determined date.

By agreeing to the amendment, you must agree that you will not exercise your
Options prior to the time that Sonus notifies you whether there has been a
re-determination of the measurement date with respect to your Options.

When will Sonus tell me whether the measurement date with respect to any of my
Options has been re-determined?

The Company will inform you of any re-determination of the measurement date of
any of your Options promptly after its filing an amended Form 10-K (or similar
periodic SEC filing) with the Securities and Exchange Commission that reflects
compensation expense with respect to any such Option.

Will all of my options need to be amended?

No, although it may be determined that some of your options were granted at a
discount from the original measurement date value, they could be “grandfathered”
from the new tax rules under Section 409A.  The effective date of the new tax
rules is January 1, 2005; therefore, options that vested prior to January 1,
2005 do not need to be amended. All of the Options you have received could be
affected by the amendment.

Does my election need to be completed by December 31, 2006 or 2007?

The Internal Revenue Service issued transition rules governing the
implementation of the new tax rules that extended the opportunity for compliance
from 2005 to 2006.  This transition relief was again extended until December 31,
2007 for some taxpayers.  However, the 2007 extension specifically precludes its
use for

2


--------------------------------------------------------------------------------




discounted options for certain persons.  Although IRS Notice 2006-79 will give
most of our employees until the end of 2007 to amend their options if necessary,
it specifically precludes “Section 16” persons from taking advantage of this
extended compliance date.  Therefore, you will need to amend your Options by
December 31, 2006, or you may be subject to adverse tax consequences under
Section 409A.

Are you proposing to make any other amendments to my Options?

No.  Your Options will continue to be governed by the Sonus stock plan under
which they were granted and your applicable option agreements.  All of your
rights, and Sonus’ rights, with respect to the Options will continue to be as
set forth in the plan and agreement, except as provided in this letter and the
attached consent form.

Are there any negative consequences to me of agreeing to the amendment?

If you agree to the amendment, the exercise price of some or all of your Options
may be increased.  Moreover, the exercise price will be increased even if the
value of our common stock is currently, or subsequently falls below, that value.

In addition, even if you agree to an amendment to your Options, there can be no
assurance that the Internal Revenue Service (i) will agree that the amendment
set forth herein is sufficient to comply with the transition rules under Section
409A and (ii) will not assert that the measurement date is different than the
date as we determine it.  As a result, the adverse tax consequences of
Section 409A may nevertheless apply to your Options. However, if you do not
agree to amend your Options, you may be subject to the adverse tax treatment
under Section 409A described below in the event of a re-determined measurement
date with respect to any of such Options.

Will Sonus compensate me for the increase in the exercise price on my Options?

Yes. Sonus will either pay you in cash in 2008 (or later, as and when the
underlying Options vest that have had an increase in exercise price), or pay you
in restricted stock in 2007, with the choice of payment remaining in the
Company’s discretion.  The payment for an impacted Option, whether in cash or
stock, will be calculated based on the difference between the original exercise
price of the Option and the increased exercise price based on the change in
measurement date multiplied by the number of shares in the Option. A payment
will only be made if you agree to amend your Options in the manner set forth
above. Your right to the cash or the restricted stock, as the case may be, will
vest on January 1, 2008, if it is paid with respect to Options that have vested
in 2007 or earlier.  If such cash or restricted stock is paid to you with
respect to Options that have not vested by January 1, 2008, then these rights
will vest as and when the underlying Options vest, and the cash, if any, will be
paid at such time. Whether we pay you in cash or stock, the amount of the cash
or the fair market value of any stock paid to you, as the case may be, will be
income to you for tax purposes when we pay the cash or when the stock vests. 
Sonus will comply with all applicable wage withholding and reporting obligations
with respect to such amounts that are paid to you.  Please note

3


--------------------------------------------------------------------------------




that the delay in payment or vesting until 2008 is necessary to comply with IRS
transition rules under Section 409A.

What happens if I do not agree to amend my Options?

If you do not agree to amend your Options in the manner set forth above, then
your Options will remain outstanding and will be subject to the same terms and
conditions as are currently in effect.  If you do not agree to amend your
Options pursuant to this offer, you will not be compensated as set forth above.
Also, if you do not agree to amend your Options pursuant to this offer, you may
be subject to adverse taxation under Section 409A in the event of a
re-determined measurement date with respect to any of such Options.  On November
30, 2006, IRS issued Notice 2006-100, which set forth the following interim
guidance concerning Section 409A consequences:

·                  For discounted options that vested in 2005 and that continued
to be held on December 31, 2005, you would be required to include in income for
2005 an amount equal to the excess of the fair market value of the underlying
stock on December 31, 2005 over (i) the exercise price and (ii) any amount paid
for the option.  This option spread is subject to regular income and employment
taxes, plus a 20 percent penalty tax and interest under Section 409A.

·                  For discounted options that vested in 2005 or 2006 and that
continue to be held on December 31, 2006, you would be required to include in
income for 2006 an amount equal to the excess of the fair market value of the
underlying stock on December 31, 2006 over (i) the exercise price, (ii) any
amount paid for the option and (iii) any amount previously included in income
with respect to such discounted option (for example, any option spread with
respect to the option required to be included in income in 2005).  This option
spread is subject to regular income and employment taxes, plus a 20 percent
penalty tax and interest under Section 409A.

Please note that for discounted options that vest on or after January 1, 2005
similar inclusions and Section 409A penalties and interest will be required in
all future years in which vested options are outstanding at the end of the year,
until the time of exercise or expiration of the discounted option, unless the
IRS adopts a different approach in final guidance with respect to these rules.

Please further note that Sonus intends to comply with all reporting and
withholding requirements under Section 409A, including any such requirements
established by the Internal Revenue Service after the date hereof.  Sonus will
require you to satisfy any of your tax liabilities as a result of these
withholding rules.

The Section 409A transition rules that permit the proposed amendment expire on
December 31, 2006.  As a result, there will be no future opportunity to amend
your Options to avoid the application of Section 409A.

4


--------------------------------------------------------------------------------




What do I need to do to amend my Options?

If you want to irrevocably amend your Options, you need to sign the attached
consent form, acknowledging your understanding of, and agreement with, the
amendment to your Options.  The consent form must be signed and returned to
Charles Gray, Vice President and General Counsel no later than December 27,
2006.  Your agreement will be effective upon our receipt of your signed
consent.  You may not revoke your consent.

If I agree to amend my options, am I free from any negative tax consequence due
to Section 409A?

As noted above, Sonus cannot guarantee the ultimate outcome of this issue nor
can it provide you with personal tax advice.  You should consult with your
personal tax advisor.

In addition, the transition rules of Section 409A require your non-grandfathered
options be corrected in a permissible manner.  As such, if you have already
exercised some non-grandfathered options since December 31, 2004, you may have
already subjected yourself to a violation and you may be subject to Section
409A’s penalties.  You should consult your tax advisor.

What if I have more questions?

If you have additional questions, you can contact Chris Colonero, or our tax
counsel Bob Stack of WilmerHale at 202-663-6272.  However, the amendment is
being made for tax reasons and tax matters are very complicated.  We therefore
encourage you to talk to your personal tax advisor regarding whether you should
consent to the proposed amendment of your Options.

Sincerely,

 

Charles J. Gray

Vice President and General Counsel

5


--------------------------------------------------------------------------------




CONSENT FORM

PLEASE CHECK ONE BOX ONLY AND SIGN BELOW

o   Consent to Amendment.  I have read the memorandum dated December 26, 2006 to
me from Sonus.  I hereby irrevocably agree as of the date hereof that if the
restated financial statements of Sonus included as part of any amended Form 10K
filed with the Securities and Exchange Commission (or any similar periodic SEC
filing) after the date hereof include an adjustment to Sonus’ compensation
expense with respect to any of my Options, and such adjustment results from the
fair market value of our common stock on a re-determined measurement date being
greater than my exercise price, then with respect to any such option, the
exercise price of the option will be increased to be equal to the fair market
value of our stock on the re-determined measurement date.

I understand and agree that:

·                  the amendment is effective regardless of how high the fair
market value of the stock is on the re-determined measurement date;

·                  the amendment to the stock options in no way provides me with
any additional rights with respect to my options;

·                  I may not exercise any of the Options prior to the time that
Sonus notifies me whether there has been a re-determination of the measurement
date with respect to any of such options;

·                  my stock options will remain subject to the terms of the plan
under which they were granted and my option agreements, except as provided in
this Consent Form;

·                  Sonus shall have no liability to me or any other party for
any tax obligations arising with respect to my stock options, whether imposed
under Section 409A of the Internal Revenue Code or otherwise;

·                  Sonus will either make cash payment to me in 2008 (or later,
as and when the underlying options vest that have had an increase in exercise
price), or pay me in restricted stock in 2007, with the choice of payment
remaining in the Company’s discretion. The payment for an impacted Option,
whether in cash or stock, will be calculated based on the difference between the
original exercise price of the Option and the increased exercise price based on
the change in measurement date multiplied by the number of shares in the Option.
My right to the cash or the restricted stock, as the case may be, will vest on
January 1, 2008, if it is paid with respect to options that have vested in 2007
or earlier.  If such cash or restricted stock is paid to me with respect to
options that have not vested by January 1, 2008, then these rights will vest as
and when the underlying options vest, and the cash, if any, will be paid at such
time.

6


--------------------------------------------------------------------------------




o   No Consent to Amendment.  I have read the memorandum dated December 26, 2006
to me from Sonus.  I do NOT agree to any adjustment to the exercise price of my
stock options.  My election is effective regardless of whether the restated
financial statements of Sonus included as part of any amended Form 10K filed
with the Securities and Exchange Commission (or any similar periodic SEC filing)
after the date hereof include an adjustment to Sonus’ compensation expense with
respect to any of my Options

I understand and agree that:

·                  the exercise prices of my stock options will remain as is;

·                  my stock options will remain subject to the terms of the plan
under which they were granted and my option agreements;

·                  Sonus may be required to withhold income and employment taxes
as my stock options vest or otherwise in accordance with Section 409A of the
Internal Revenue Code and other applicable tax laws, and that Sonus intends to
comply with all reporting and withholding requirements under Section 409A,
including any such requirements established by the Internal Revenue Service
after the date hereof.  I understand that Sonus will require me to satisfy any
of my tax obligations under these withholding rules;

·                  I may be subject to the 20% penalty tax and interest imposed
under Section 409A as and when my options vest on the amount of income
determined under Section 409A; and

·                  Sonus shall have no liability to me or any other party for
any tax obligations arising with respect to my stock options, whether imposed
under Section 409A or otherwise.

·                  If I do not agree to amend my Options pursuant to this offer,
I understand that I will not be compensated as set forth above.

 

 

Very truly yours

 

 

 

 

 

Sign Name

 

 

 

 

 

Print Name

 

 

 

 

 

Date

 

7


--------------------------------------------------------------------------------